2010 Main Street Suite 500 Irvine, CA 92614-7269 +1 ain +1 ax www.dechert.com June 10, 2015 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-1520 Re: PIMCO Funds (the “Trust” or “Registrant”) (File Nos. 033-12113 and 811-05028) Ladies and Gentlemen: On behalf of the Trust, enclosed for filing via the EDGAR system pursuant to Rule 485(b) under the Securities Act of 1933, as amended (“1933 Act”), is Post-Effective Amendment No. 275 (“PEA 275”) to the Registrant’s Registration Statement on Form N-1A (“Registration Statement”) under the 1933 Act and Amendment No. 370 to the Registration Statement under the Investment Company Act of 1940, as amended. PEA 275 is being made for the sole purpose of furnishing, as Exhibit 101, information in interactive data format relating to the PIMCO Real Return Limited Duration Fund, the related official filing for which was submitted to the Commission on May 26, 2015. We hereby represent that this Post-Effective Amendment does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b) under the 1933 Act. No fee is required in connection with this filing.If you have any questions relating to this filing, please do not hesitate to contact the undersigned at 949.442.6005. Sincerely, /s/ William L. Horn William L. Horn
